 



Exhibit 10.2
ASSET ACCEPTANCE CAPITAL CORP.
2004 STOCK INCENTIVE PLAN
(as amended and restated effective May 22, 2007)
 
Restricted Stock Unit Award Agreement

 
Award No.                     
          You are hereby awarded Restricted Stock Units (the “RSUs”) subject to
the terms and conditions set forth in this Restricted Stock Unit Award Agreement
(the “Award Agreement” or “Award”), and in the Asset Acceptance Capital Corp.
2004 Stock Incentive Plan (the “Plan”), as amended and restated effective
May 22, 2007. A copy of the Plan is attached as Annex A and a summary of the
Plan appears in its Prospectus, which is attached as Annex B. The Plan shall
control over the prospectus in the event of any conflict or inconsistency
between them. You should carefully review these documents, and consult with your
personal financial advisor, in order to fully understand the implications of
this Award Agreement, including your tax alternatives and their consequences.
          By executing this Award Agreement, you agree to be bound by all of the
Plan’s terms and conditions as if they had been set out verbatim below. In
addition, you recognize and agree that all determinations, interpretations, or
other actions respecting the Plan and this Award Agreement will be made by the
Asset Acceptance Capital Corp.’s Board of Directors (the “Board”) or the
Compensation Committee (the “Committee”) appointed by the Board, and shall be
final, conclusive and binding on all parties, including you, your heirs and
representatives. Capitalized terms are defined in the Plan or in this Award
Agreement.

1.   Specific Terms. Your RSUs have the following terms:

             
Name of Participant
         
Number of RSUs Subject to Award
         
Purchase Price per Common Stock share (if applicable)
    Not applicable.    
Grant Date
    August 7, 2007    
Vesting
    Your Award will vest on the earlier of (1) the filing date of the
Corporation’s Form 10-Q for the quarterly period ending June 30, 2011 or
(2) August 15, 2011 (the “Vesting Date”) provided that your Continuous Service
has not ended before the vesting date and you have satisfied the performance
criteria as set forth in Section 2 of this Award Agreement.    
Deferral Elections
    þ   Not allowed.  

 



--------------------------------------------------------------------------------



 



2.   Vesting Requirements. A percentage of the total number of RSUs specified in
Section 1 above shall vest on the Vesting Date with the percentage being
determined by the Committee pursuant to the following table based on the
Corporation’s cumulative earnings per share (“EPS”) for its most recent
four-year period ending at the end of the calendar quarter immediately preceding
the Vesting Date:   3.   Satisfaction of Vesting Restrictions. No shares of
Common Stock will be issued before you complete the requirements that are
necessary for you to vest in the shares of Common Stock underlying your RSUs. As
soon as practicable after the date on which your RSUs vest in whole or in part
the Corporation will issue to you or your duly-authorized transferee, free from
vesting restrictions (but subject to such legends as the Corporation determines
to be appropriate), one share of Common Stock for each vested RSU. Certificates
shall not be delivered to you unless all applicable employment and
tax-withholding obligations have been satisfied in accordance with Section 14 of
this Award Agreement.   4.   Dividends. During the Restricted Period, you are
entitled to any cash or stock dividends declared and paid to holders of shares
of Common Stock. Any stock dividends will be subject to the same vesting or
forfeiture of the RSUs to which they are attributable. Any cash dividends will
be reinvested in additional RSUs (determined by dividing the dividend amount by
the Fair Market Value of the Common Stock) when the dividends would be otherwise
paid. These reinvested RSUs will also vest or be forfeited based on the vesting
or forfeiture of the RSUs to which they are attributable.   5.   Restrictions on
Transfer of Award. Your rights under this Award Agreement may not be sold,
pledged, or otherwise transferred without the prior written consent of the
Committee.   6.   Termination of Employment. As provided in Section 7.2 of the
Plan, if your Continuous Service terminates (other than as provided in
Section 8.2 of the Plan, after a Change in Control), your rights to shares of
Common Stock underlying RSU’s subject to this Award that have not vested shall
automatically terminate and be forfeited; provided, however, that the Committee,
has discretion to decide that you will become vested in this Award (to the
extent determined by the Committee) if your Continuous Service ends due to
death, your Disability, or any other reason based solely on the discretion of
the Committee.   7.   Change in Control. Notwithstanding anything contained
herein to the contrary, in the event of your Change in Position subsequent to a
Change in Control, your Award shall immediately become fully vested.   8.  
Effect on Term on Employment. Neither the granting of the Award, nor the
execution and delivery of this Agreement shall be deemed to create or confer on
you any right to be

2



--------------------------------------------------------------------------------



 



    retained (or to continue) as an Employee or to interfere in any way with the
right of the Corporation to terminate your employment at any time.   9.  
Adjustments.

(a) The total number of shares of Common Stock subject to the grant of the Award
shall be adjusted pro rata pursuant to Section 8.1(a) of the Plan. The foregoing
adjustments shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive.
(b) In the event of a proposed dissolution or liquidation of the Corporation,
the Committee shall notify you as soon as practicable prior to the effective
date of such proposed transaction. The Committee in its discretion may provide
for you to have the right to fully vest in this Award within ten (10) days prior
to such transaction as to all of the shares of Common Stock covered thereby. In
addition, the Committee may provide that any re-purchase Award of the
Corporation applicable to the shares of Common Stock received through vesting of
the Award shall lapse as to all such shares, provided that the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, the Award
shall terminate immediately prior to the consummation of the proposed
dissolution or liquidation.
(c) In the event of a merger of the Corporation with or into another
corporation, the sale of substantially all of the assets of the Corporation, or
the reorganization or consolidation of the Corporation, this Award shall be
assumed or an equivalent Award or right substituted by the successor corporation
or the parent or a subsidiary of the successor corporation. In the event that
such successor corporation (or the parent or a subsidiary thereof) refuses to
assume or substitute for the Award, you shall fully vest in the Award in full.
If an Award becomes fully vested in lieu of assumption or substitution in the
event of a merger or sale of assets, the Committee shall notify you in writing
or electronically that the Award shall be fully vested from the date of such
notice, and the Award shall terminate upon the expiration of such period. For
the purposes of this Section 9(c), the Award shall be considered assumed if,
following the merger, sale of assets, reorganization or consolidation, the Award
or right confers the right to purchase or receive, for each share of Common
Stock covered by your Award, immediately prior to such transaction, the
consideration (whether stock, cash, or other securities or property) received in
the merger, sale of assets, reorganization or consolidation by holders of Common
Stock for each share of Common Stock held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the merger, sale of
assets, reorganization or consolidation is not solely common stock of the
successor corporation (or the parent or a subsidiary thereof), the Committee
may, with the consent of the successor corporation, provide for the
consideration to be received upon the exercise of the Award, for each share of
Common Stock subject to the Award, to be solely Common Stock of the successor
corporation (or the parent or a subsidiary thereof) equal in Fair Market Value
to

3



--------------------------------------------------------------------------------



 



the per share consideration received by holders of Common Stock in the merger or
sale of assets.
(d) The foregoing adjustments described in Section 9(b) and Section 9(c) shall
be made by the Committee. Any such adjustment may provide for the elimination of
any fractional share which might otherwise become subject to an Award.

10.   Rights Prior to Issuance of Shares. You shall not have any rights as a
shareholder with respect to shares of Common Stock covered by the Award until
the issuance of a certificate for such shares of Common Stock.   11.  
Non-Assignability. The Award shall not be transferable by you except by will or
the laws of descent and distribution. During your lifetime, the Award shall be
settled only by you, except in the event of your Disability, in which case your
legal guardian or the individual designated in the your durable power of
attorney may settle the Award. Any transferee of the Award shall take the same
subject to the terms and conditions of this Agreement and the Plan. No transfer
of the Award by will or the laws of descent and distribution, or as otherwise
permitted by the Committee, shall be effective to bind the Corporation unless
the Corporation shall have been furnished with written notice thereof and a copy
of the will and/or such evidence as the Corporation may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions of the Award.   12.   Designation of
Death Beneficiary. Notwithstanding anything to the contrary contained herein or
in the Plan, following the execution of this Award Agreement, you may expressly
designate a death beneficiary (the “Beneficiary”) to your interest, if any, in
this Award and any underlying shares of Common Stock. You may designate the
Beneficiary by completing and executing a designation of beneficiary agreement
substantially in the form attached hereto as Annex C (the “Designation of Death
Beneficiary”) and delivering an executed copy of the Designation of Beneficiary
to the Corporation. To the extent you do not duly designate a beneficiary who
survives your death, your estate will automatically be your death beneficiary.  
13.   Securities Laws.

(a) Anything to the contrary herein notwithstanding, the Corporation’s
obligation to sell and deliver Common Stock pursuant to the exercise of the
Award is subject to such compliance with federal and state laws, rules and
regulations applying to the authorization, issuance or sale of securities as the
Corporation deems necessary or advisable. The Corporation shall not be required
to sell and deliver or issue Common Stock unless and until it receives
satisfactory assurance that the issuance or transfer of such shares shall not
violate any of the provisions of the Securities Act of 1933 or the Exchange Act,
or the rules and regulations of the Securities Exchange Commission promulgated
thereunder or those of the Stock Exchange or any stock exchange on which the
Common Stock may be listed, the provisions of any state laws governing the sale
of securities, or that there has been compliance with the provisions of such
acts, rules, regulations and laws.

4



--------------------------------------------------------------------------------



 



(b) The Committee may impose such restrictions on any shares of Common Stock
acquired pursuant to the exercise of the Award as it may deem advisable,
including, without limitation, restrictions (i) under applicable federal
securities laws, (ii) under the requirements of the Stock Exchange or any other
securities exchange, recognized trading market or quotation system upon which
such shares of Common Stock are then listed or traded, and (iii) under any blue
sky or state securities laws applicable to such shares. No shares shall be
issued until counsel for the Corporation has determined that the Corporation has
complied with all requirements under appropriate securities laws.

14.   Taxes.

(a) The Corporation shall have the right to withhold from your compensation or
require you to remit sufficient funds to satisfy applicable withholding for
income and employment taxes upon the vesting of the Award. You may make a
written election to tender previously-acquired shares of Common Stock or have
shares of Common Stock withheld from the settlement of your Award, provided that
the shares have an aggregate Fair Market Value sufficient to satisfy in whole or
in part the applicable withholding taxes. The Corporation shall not withhold
more shares of Common Stock than are necessary to meet the minimum established
tax withholding requirements of federal, state and local obligations.
(b) If you are subject to the insider trading restrictions of Section 16(b) of
the Exchange Act, then you may use Common Stock to satisfy the applicable
withholding requirements only if such disposition is approved in accordance with
Rule 16b-3 of the Exchange Act. Any election by you to utilize Common Stock for
withholding purposes is further subject to the discretion of the Committee.
(c) Except to the extent otherwise specifically provided in any agreement
between you and the Corporation, by signing this Award Agreement you acknowledge
being solely responsible for the satisfaction of any taxes that may arise
pursuant to this Award (including taxes arising under Code Sections 409A
(regarding deferred compensation) or 4999 (regarding golden parachute excise
taxes), and that neither the Corporation nor the Committee shall have any
obligation whatsoever to pay such taxes or to otherwise indemnify or hold you
harmless from any or all of such taxes. The Committee shall have the sole
discretion to interpret the requirements of the Code, including Section 409A,
for purposes of the Plan and this Award Agreement.

15.   Disputes. As a condition of the granting of the Award hereunder, you, as
well as your permitted successors and assigns, legal guardian or the individual
designated in your durable power of attorney, agree that any dispute or
disagreement which shall arise under or as a result of the Award, this Agreement
or the Plan shall be determined and interpreted by the Committee in its sole
discretion and judgment and that any such determination and any such
interpretation by the Committee shall be final and shall be binding and
conclusive for all purposes.   16.   Provisions of Plan Controlling. The
provisions of this Agreement are subject to the terms and provisions of the
Plan. In the event of any conflict between the provisions of

5



--------------------------------------------------------------------------------



 



this Agreement, the Award, and/or the provisions of the Plan, the provisions of
the Plan shall control.
[FOR THOSE WITH EMPLOYMENT AGREEMENTS:

17.   Long-term Consideration for Award. The terms and conditions set forth in
Annex D (including the terms of the Protective Provisions as defined therein)
are hereby incorporated by reference and made an integral part of this
Agreement. An invalidation of all or a part of Annex D or the Protective
Provisions, your commencement of litigation to invalidate, modify or alter the
terms and conditions set forth in Annex D or the Protective Provisions, or your
failure to perform your obligations under the Protective Provisions shall cause
this Agreement to become null, void and unenforceable.]

[FOR THOSE WITHOUT EMPLOYMENT AGREEMENTS:

17.   Long-term Consideration for Award; Non-Interference, Non-Disclosure and
Non-Competition Agreement. The terms and conditions set forth in Annex D
(including the terms of the Non-Interference, Non-Disclosure and Non-Competition
Agreement as defined therein) are hereby incorporated by reference and made an
integral part of this Agreement. [The effectiveness of the obligations of the
Corporation set forth in this Agreement are also subject to the Optionee’s
execution and delivery of the Non-Interference, Non-Disclosure and
Non-Competition Agreement.] An invalidation of all or a part of Annex D or the
Non-Interference, Non-Disclosure and Non-Competition Agreement, your
commencement of litigation to invalidate, modify or alter the terms and
conditions set forth in Annex D or the Non-Interference, Non-Disclosure and
Non-Competition Agreement, or your failure to perform your obligations under the
Non-Interference, Non-Disclosure and Non-Competition Agreement shall cause this
Agreement to become null, void and unenforceable.]

18.   Miscellaneous.

(a) Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i) if
physically delivered, (ii) if telephonically transmitted by facsimile
transmission, if such transmission is confirmed by delivery by certified or
registered United States Mail (with first class postage pre-paid) or guaranteed
overnight delivery, (iii) if transmitted via e-mail, if such transmission is
confirmed by delivery by certified or registered United States Mail (with first
class postage pre-paid) or guaranteed overnight delivery, (iv) five business
days after having been deposited in the United States Mail, as certified or
registered mail (with return receipt requested and with first class postage
pre-paid), or (v) one (1) business day after having been transmitted to a third
party providing delivery services in the ordinary course of business which
guarantees delivery on the next business day after such transmittal (e.g., via
Federal Express), all of which notices or other communications shall be
addressed to the recipient as follows:

6



--------------------------------------------------------------------------------



 



(x)    If to the Corporation, to:
ASSET ACCEPTANCE CAPITAL CORP.
28405 Van Dyke Avenue
Warren, Michigan 48093
(596.939.9600)
Attention: Secretary
(y)    If to you, to the address set forth in the records of the Corporation.
Such names and addresses may be changed by written notice.
(b) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
(c) Captions. The captions to the sections and subsections contained in this
Agreement are for reference only, do not form a substantive part of this
Agreement and shall not restrict or enlarge substantive provisions of this
Agreement.
(d) Parties in Interest. This Agreement shall bind and shall inure to the
benefit of the parties hereto, their respective permitted successors and
assigns.
(e) Complete Agreement. This Agreement shall constitute the entire agreement
between the parties hereto and shall supersede all proposals, oral or written,
and all other communications between the parties relating to the subject matter
of this Agreement.
(f) Modifications. The terms of this Agreement cannot be modified except in
writing and signed by each of the parties hereto.
(g) Assignment. Except as otherwise expressly provided in this Agreement, the
rights and obligations provided by this Agreement shall not be assignable by any
party without the prior written consent of the other parties.
(h) Severability. In the event that any one or more of the provisions of this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
(i) Governing Law. The terms of this Agreement shall be governed by and
construed in accordance with Michigan law.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            CORPORATION:

ASSET ACCEPTANCE CAPITAL CORP.
      By:           Name:           Title:           PARTICIPANT:

The undersigned Participant hereby accepts the terms of this Award Agreement and
the Plan.
      By:           Name of Participant:           

8



--------------------------------------------------------------------------------



 



         

ANNEX A
ASSET ACCEPTANCE CAPITAL CORP.
2004 STOCK INCENTIVE PLAN

 
Plan Document

 

9



--------------------------------------------------------------------------------



 



ANNEX B
ASSET ACCEPTANCE CAPITAL CORP.
2004 STOCK INCENTIVE PLAN

 
Plan Prospectus

 

10



--------------------------------------------------------------------------------



 



ANNEX C
ASSET ACCEPTANCE CAPITAL CORP.
2004 STOCK INCENTIVE PLAN

 
Designation of Death Beneficiary
 
          In connection with the Awards designated below that I have received
pursuant to the Plan, I hereby designate the person specified below as the
beneficiary upon my death of my interest in such Awards. This designation shall
remain in effect until revoked in writing by me.

             
 
  Name of Beneficiary:        
 
     
 
   
 
  Address:        
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   
 
  Social Security No.:        
 
     
 
   

          This beneficiary designation relates to any and all of my rights under
the following Award or Awards:

  o   any Award that I have received or ever receive under the Plan.     o  
the                      Award that I received pursuant to an award agreement
dated                      ___, ___ between myself and the Corporation.

          I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the
Corporation until such date as this designation is revoked in writing by me,
including by delivery to the Corporation of a written designation of beneficiary
executed by me on a later date.

                  Date:              By:           Name of Participant         
   

Sworn to before me this
___day of                     , 200_
                                                                                
Notary Public
County of                                                                 
State of                                                                      

11



--------------------------------------------------------------------------------



 



ANNEX D
ASSET ACCEPTANCE CAPITAL CORP.
2004 STOCK INCENTIVE PLAN

 
Long-Term Consideration and
Corporation Recovery for Breach

 
          By signing and accepting your Award Agreement, you recognize and agree
that the Corporation’s key consideration in granting the Award is securing your
long-term commitment to serve as its Chairman, President and Chief Executive
Officer who will advance and promote the Corporation’s business interests and
objectives. Accordingly, you agree that this Award shall be subject to the
following terms and conditions as material and indivisible consideration for
this Award:
          (a) Fiduciary Duty. During your employment with the Corporation you
shall devote your full energies, abilities, attention and business time to the
performance of you job responsibilities and shall not engage in any activity
which conflicts or interferes with, or in any way compromises, your performance
of such responsibilities.
[FOR THOSE WITH EMPLOYMENT AGREEMENTS:
          (b) Employment Agreement. You and the Company have entered into the
Employment Agreement dated                     , ___, as amended (the
“Employment Agreement”).
          (c) Survival of Commitments; Potential Recapture of Award and
Proceeds. You acknowledge and agree that the terms and conditions of this Annex
D and the provisions of Sections ___and ___through ___of the Employment
Agreement (the “Protective Provisions”) [i.e., non-interference, non-disclosure
and non-competition related covenants] shall survive both (i) the termination of
your employment with the Corporation for any reason, and (ii) the termination of
the Plan, for any reason. You acknowledge and agree that the grant of Restricted
Stock Units in this Award Agreement is just and adequate consideration for the
survival of the restrictions set forth herein, and that the Corporation may
pursue any or all of the following remedies if you either violate the terms of
this Section or succeed for any reason in invalidating any part of it (it being
understood that the invalidity of any term hereof would result in a failure of
consideration for this Award):

  (i)   declaration that the Award is null and void and of no further force or
effect;     (ii)   recapture of any cash paid or shares of Common Stock issued
to you, or any designee or beneficiary of you, pursuant to the Award;     (iii)
  recapture of the proceeds, plus reasonable interest, with respect to any
shares of Common Stock that are both issued pursuant to this Award and sold or
otherwise disposed of by you, or any designee or beneficiary of you.

12



--------------------------------------------------------------------------------



 



          The remedies provided above are not intended to be exclusive, and the
Corporation may seek such other remedies as are provided by law, including
equitable relief.]
[FOR THOSE WITHOUT EMPLOYMENT AGREEMENTS:
          (b) Non-Interference, Non-Disclosure and Non-Competition Agreement.
You and the Company have entered into the Non-Interference, Non-Disclosure and
Non-Competition Agreement [dated                     , ___] [in the form
attached hereto as Annex D-1] (the “Non-Interference, Non-Disclosure and
Non-Competition Agreement”).
          (c) Survival of Commitments; Potential Recapture of Award and
Proceeds. You acknowledge and agree that the terms and conditions of this Annex
D and the Non-Interference, Non-Disclosure and Non-Competition Agreement shall
survive both (i) the termination of your employment with the Corporation for any
reason, and (ii) the termination of the Plan, for any reason. You acknowledge
and agree that the grant of Restricted Stock Units in this Award Agreement is
just and adequate consideration for the survival of the restrictions set forth
herein, and that the Corporation may pursue any or all of the following remedies
if you either violate the terms of this Section or succeed for any reason in
invalidating any part of it (it being understood that the invalidity of any term
hereof would result in a failure of consideration for this Award):

  (i)   declaration that the Award is null and void and of no further force or
effect;     (ii)   recapture of any cash paid or shares of Common Stock issued
to you, or any designee or beneficiary of you, pursuant to the Award;     (iii)
  recapture of the proceeds, plus reasonable interest, with respect to any
shares of Common Stock that are both issued pursuant to this Award and sold or
otherwise disposed of by you, or any designee or beneficiary of you.

          The remedies provided above are not intended to be exclusive, and the
Corporation may seek such other remedies as are provided by law, including
equitable relief.]
          (d) Acknowledgement. You acknowledge and agree that your adherence to
the foregoing requirements will not prevent you from engaging in your chosen
occupation and earning a satisfactory livelihood following the termination of
your employment with the Corporation.

13